         Case 4:15-cr-00290-PJH Document 598 Filed 10/05/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 15-cr-00290-PJH-1

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 KEITH RAMON MAYFIELD,
                                                          Re: Dkt. No. 586
                         Defendant.


       Upon motion of [X] the defendant [ ] the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

A. [ ] GRANTED

       [ ] The defendant’s previously imposed sentence of imprisonment of                is reduced

           to         . If this sentence is less than the amount of time the defendant already

           served, the sentence is reduced to a time served; or

       [ ] Time served.

       If the defendant’s sentence is reduced to time served:

                [ ]    This order is stayed for up to fourteen days, for the verification of the

                   defendant’s residence and/or establishment of a release plan, to make

                   appropriate travel arrangements, and to ensure the defendant’s safe

                   release. The defendant shall be released as soon as a residence is verified,
 Case 4:15-cr-00290-PJH Document 598 Filed 10/05/20 Page 2 of 6




          a release plan is established, appropriate travel arrangements are made,

          and it is safe for the defendant to travel. There shall be no delay in

          ensuring travel arrangements are made. If more than fourteen days are

          needed to make appropriate travel arrangements and ensure the

          defendant’s safe release, the parties shall immediately notify the court and

          show cause why the stay should be extended; or

       [ ]    There being a verified residence and an appropriate release plan in

          place, this order is stayed for up to fourteen days to make appropriate

          travel arrangements and to ensure the defendant’s safe release. The

          defendant shall be released as soon as appropriate travel arrangements are

          made and it is safe for the defendant to travel. There shall be no delay in

          ensuring travel arrangements are made. If more than fourteen days are

          needed to make appropriate travel arrangements and ensure the

          defendant’s safe release, then the parties shall immediately notify the court

          and show cause why the stay should be extended.

[ ] The defendant must provide the complete address where the defendant will reside

   upon release to the probation office in the district where they will be released because

   it was not included in the motion for sentence reduction.

[ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

   of [ ] probation or [ ] supervised release of          months (not to exceed the

   unserved portion of the original term of imprisonment).

       [ ] The defendant’s previously imposed conditions of supervised release apply

          to the “special term” of supervision; or


                                        2
        Case 4:15-cr-00290-PJH Document 598 Filed 10/05/20 Page 3 of 6




              [ ] The conditions of the “special term” of supervision are as follows:




      [ ] The defendant’s previously imposed conditions of supervised release are unchanged.

      [ ] The defendant’s previously imposed conditions of supervised release are modified

          as follows:



B. [ ] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

   United States Attorney to file a response on or before        , along with all Bureau of

   Prisons records (medical, institutional, administrative) relevant to this motion.

C. [X] DENIED after complete review of the motion on the merits, WITH LEAVE TO FILE

   A SECOND MOTION FOR COMPASSIONATE RELEASE ON LIMITED GROUNDS.

D. [X ] FACTORS CONSIDERED (Optional) for Denial of Motion on the merits

      (1) The court notes that defendant’s requests for home confinement to the BOP did not
          seek release on the ground of compassionate release in light of health concerns due to
          the COVID-19 pandemic. Waggener Decl., Ex. C. The government waived its
          objection to the failure to exhaust administrative remedies, and the court proceeds on
          the merits of the represented motion for reduction of sentence on compassionate
          release grounds.

      (2) No Extraordinary and Compelling Reasons to Warrant Reduction of Term of
          Imprisonment Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and Consistent with
          Applicable Policy Statements Issued by the United States Sentencing
          Commission in U.S.S.G. § 1B1.13.
              The government concedes for purposes of this motion that if an inmate has a
          chronic medical condition that has been identified by the Centers for Disease Control
          and Prevention as elevating the inmate’s risk of becoming seriously ill from COVID-
          19, that condition—in combination with the likelihood that a defendant may contract
          COVID-19 while incarcerated and suffer severe symptoms as a result—may
          constitute a “serious” medical condition “from which [the defendant] is not expected
          to recover,” which “substantially diminishes the ability of the defendant to provide
          self-care within the environment of a correctional facility.” Opp. at 6 (citing USSG
          § 1B1.13 cmt. n.1(A)(ii)(I)). Here, defendant does not present evidence of having
          comorbidities or medical conditions that are identified by the CDC as risk factors for


                                                 3
  Case 4:15-cr-00290-PJH Document 598 Filed 10/05/20 Page 4 of 6




    COVID-19 complications. See https://www.cdc.gov/coronavirus/2019-ncov/need-
    extra-precautions/people-with-medical-conditions.html (updated Sept. 11, 2020).
    Defendant’s past history of asthma does not show a present condition of “moderate to
    severe” asthma that would put him at heightened risk of severe illness related to
    COVID-19.
        Defendant’s other known medical conditions, including shoulder and upper chest
    pain and shortness of breath, have been treated during his incarceration with
    medications. Counsel for defendant explains that while an MRI of the cervical spine
    was recently taken on September 10, 2020, which diagnosed defendant with bursitis
    of the shoulder, cervical disc disorder, and unspecified osteoarthritis, a second MRI
    of his chest that was recommended by prison medical staff to diagnose potential
    respiratory illness has not yet been authorized. Reply at 2. See Opp. at 2 n.1. If a
    respiratory illness were identified as the source of defendant’s chest pains and
    shortness of breath, such a medical condition may support an extraordinary and
    compelling reason to warrant compassionate release, but the medical diagnosis is
    speculative at this juncture.
        On the present record, because the BOP prison medical staff has recommended an
    MRI procedure, which is awaiting authorization, defendant has not demonstrated that
    he suffers from a serious physical or medical condition that substantially diminishes
    his ability to provide self-care within a correctional environment, from which he is
    not expected to recover, to demonstrate extraordinary and compelling reasons to
    warrant compassionate release. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13
    cmt. n.1(A). If, however, upon further investigation the parties determine that the
    BOP denies authorization for an MRI of the chest or denies further treatment for
    defendant’s respiratory symptoms, the court GRANTS LEAVE TO FILE A
    SECOND MOTION FOR COMPASSIONATE RELEASE, if warranted, on the sole
    ground that the concerns about a potential respiratory illness identified by BOP prison
    medical staff has been left undiagnosed and/or untreated, in combination with a
    showing of a heightened risk of contracting COVID-19 and suffering severe
    complications while incarcerated.

(3) Defendant’s request to order release to home confinement to serve the remainder of
    his time in custody is denied on the ground that the court has no authority to designate
    the place of confinement. The Ninth Circuit recognizes that “[t]he Bureau of Prisons
    has the statutory authority to choose the locations where prisoners serve their
    sentence.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (per curiam)
    (citing 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the
    prisoner’s imprisonment.”)).


(4) Applicable 18 U.S.C. 3553(a) Factors

☒ The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1):
  ☐ Mens Rea ☐ Extreme Conduct                 ☐ Dismissed/Uncharged Conduct
  ☐ Role in the Offense                        ☐ Victim Impact




                                           4
  Case 4:15-cr-00290-PJH Document 598 Filed 10/05/20 Page 5 of 6




   ☒ Specific considerations: defendant was engaged in a drug smuggling conspiracy and handled
   bags containing marijuana in violation of airport security requirements

☒ The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1):
  ☐ Aberrant Behavior                           ☐ Lack of Youthful Guidance
  ☐ Age                                         ☐ Mental and Emotional Condition
  ☐ Charitable Service/Good Works               ☐ Military Service
  ☐ Community Ties                              ☐ Non-Violent Offender
  ☐ Diminished Capacity                         ☐ Physical Condition
  ☐ Drug or Alcohol Dependence                  ☐ Pre-sentence Rehabilitation
  ☐ Employment Record                           ☐ Remorse/Lack of Remorse
  ☐ Family Ties and Responsibilities            ☒ Other: (Specify): Defendant abused his
                                                privileges as an airline employee to bypass
                                                airport security and avoid screening and
                                                detection of drugs at the airport.

   ☐ Issues with Criminal History: (Specify)

☒ To reflect the seriousness of the offense, to promote respect for the law, and to provide just
  punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
☒ To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
☐ To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
☐ To provide the defendant with needed educational or vocational training (18 U.S.C.
  § 3553(a)(2)(D))
☒ To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D)): the parties’
  representations demonstrate that defendant has continued to receive medical care for his current
  conditions, including shoulder and upper chest pain. On this record, the need to provide effective
  medical care under § 3553(a)(2)(D) does not weigh in favor of a reduction in sentence.
☐ To provide the defendant with other correctional treatment in the most effective manner (18
  U.S.C. § 3553(a)(2)(D))
☒ To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6))
  (Specify): the court sentenced defendant to a below-guideline sentence of 30 months, though it
  was still the highest sentence imposed among the defendants charged and convicted in the
  conspiracy to distribute, and possess with intent to distribute, marijuana, to reflect defendant’s
  abuse of his position of trust as an airline baggage handler. A reduction of defendant’s prison
  term to 12 months of time served would result in sentencing disparities with respect to other
  defendants in this case as well as defendants charged and sentenced for similar crimes under the
  Sentencing Guidelines.
☐ To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
☐ Specific considerations: need for the sentence to deter airline employees and other airport
  insiders from abusing their security clearance privileges for criminal purposes




                                             5
        Case 4:15-cr-00290-PJH Document 598 Filed 10/05/20 Page 6 of 6




E. [ ] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

   administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed

   since receipt of the defendant’s request by the warden of the defendant’s facility.


IT IS SO ORDERED.

Dated: October 5, 2020
                                                          /s/ Phyllis J. Hamilton
                                                            Phyllis J. Hamilton
                                                    UNITED STATES DISTRICT JUDGE




                                                6
